DETAILED ACTION
This Office Action is in response to the Application filed on 21 January 2020.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 January 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 5 August 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 6 January 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Reducing the Processing Complexity of Relay Transmission”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-10 and 14-19 of U.S. Patent No. [10,574,335 B2], hereinafter Feng ‘335. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding Claim 1 of the instant application Feng ‘335 discloses a method for relay transmission, comprising: 

receiving, by the relay terminal device, a reconfiguration message sent by an access network equipment, the reconfiguration message carrying configuration information of the EPS bearer set up for the remote terminal device, wherein the EPS bearer comprises a cellular data transmission channel between the access network equipment and the relay terminal device and a Device-to-Device (D2D) data transmission channel between the relay terminal device and the remote terminal device. (See Claim 1, lines 1-6)
Regarding Claim 2 of the instant application Feng ‘335 discloses the method, before the transmitting, by the relay terminal device, the bearer setup request to the core network equipment, further comprising: 
receiving, by the relay terminal device, a connection setup request from the remote terminal device, the connection setup request being configured to request setup of a D2D communication link between the relay terminal device and the remote terminal device; and 
wherein the transmitting, by the relay terminal device, the bearer setup request to the core network equipment comprises: 
transmitting, by the relay terminal device, the bearer setup request to the core network equipment according to the connection setup request. (See Claim 5)
Regarding Claim 3 of the instant application Feng ‘335 discloses the method, wherein the transmitting, by a relay terminal device, the bearer setup request to the core network equipment comprises:
 transmitting, by the relay terminal device, a Non Access Stratum (NAS) message to the core network equipment, the NAS message responding to the bearer setup request.  (See Claim 6)
Regarding Claim 4 of the instant application Feng ‘335 discloses the method, wherein the bearer setup request carries the terminal device identifier of the remote terminal device; and 
the EPS bearer is set up by the core network equipment transmitting application layer protocol signaling to the access network equipment, the application layer protocol signaling carrying the terminal device identifier of the remote terminal device.  (See Claim 7)
Regarding Claim 5 of the instant application Feng ‘335 discloses the method, wherein the transmitting, by the relay terminal device, the bearer setup request to the core network equipment comprises:
 transmitting, by the relay terminal device, a Radio Resource Control (RRC) message to the access network equipment, the RRC message carrying the bearer setup request, such that the access network equipment transmits, to the core network equipment according to the RRC message, application layer protocol signaling for requesting setup of a bearer for the remote terminal device. (See Claim 8)
Regarding Claim 6 of the instant application Feng ‘335 discloses the method, wherein the bearer setup request is further configured to request setup of a Packet Data Network (PDN) connection for the remote terminal device; 
the reconfiguration message further carries configuration information of the PDN connection set up for the remote terminal device. (See Claim 9, lines 1-7)
Regarding Claim 7 of the instant application Feng ‘335 discloses the method, wherein the method further comprises: 
transmitting, by the relay terminal device, the configuration information of the PDN connection to the remote terminal device. (See Claim 9, lines 8-11)
Regarding Claim 8 of the instant application Feng ‘335 discloses a relay terminal device, comprising: 
a transmitter, configured to transmit a bearer setup request to a core network equipment, the bearer setup request being configured to request setup of an Evolved Packet System (EPS) bearer for a remote terminal device; and 
a receiver, configured to receive a reconfiguration message sent by an access network equipment, the reconfiguration message carrying configuration information of the EPS bearer set up for the remote terminal device, wherein the EPS bearer comprises a cellular data transmission channel between the access network equipment and the relay terminal device and a Device-to-Device (D2D) data transmission channel between the relay terminal device and the remote terminal device. (See Claim 10, lines 1-15)
Regarding Claim 9 of the instant application Feng ‘335 discloses the relay terminal device, wherein the receiver is further configured to receive a connection setup 
the transmitter is specifically configured to transmit a bearer setup request to the core network equipment according to the connection setup request received by the receiver. (See Claim 14)
Regarding Claim 10 of the instant application Feng ‘335 discloses the relay terminal device, wherein the transmitter is specifically configured to transmit a Non Access Stratum (NAS) message to the core network equipment, the NAS message responding to the bearer setup request. (See Claim 15)
Regarding Claim 11 of the instant application Feng ‘335 discloses the relay terminal device, wherein the bearer setup request carries a terminal device identifier of the remote terminal device; and 
the EPS bearer is set up by the core network equipment transmitting application layer protocol signaling to the access network equipment, the application layer protocol signaling carrying the terminal device identifier of the remote terminal device. (See Claim 16)
Regarding Claim 12 of the instant application Feng ‘335 discloses the relay terminal device, wherein the transmission unit is specifically configured to transmit a Radio Resource Control (RRC) message to the access network equipment, the RRC message carrying the bearer setup request, such that the access network equipment transmits, to the core network equipment according to the RRC message, application 
Regarding Claim 13 of the instant application Feng ‘335 discloses the relay terminal device, wherein the bearer setup request is further configured to request setup of a Packet Data Network (PDN) connection for the remote terminal device; and 
the reconfiguration message further carries configuration information of the PDN connection set up for the remote terminal device. (See Claim 18)
Regarding Claim 14 of the instant application Feng ‘335 discloses the relay terminal device, wherein the transmitter is further configured to transmit the configuration information of the PDN connection to the remote terminal device. (See Claim 18, lines 8-10)
Regarding Claim 15 of the instant application Feng ‘335 discloses an apparatus for relay transmission, comprising: 
a receiver, configured to receive a bearer setup request for requesting setup of an Evolved Packet System (EPS) bearer for a remote terminal device; 
a processor, configured to set up the EPS bearer for the remote terminal device according to the bearer setup request received by the receiving unit, wherein the EPS bearer comprises a cellular data transmission channel between the access network equipment and a 38relay terminal device and a Device-to-Device (D2D) data transmission channel between the relay terminal device and the remote terminal device; and 
a transmitter, configured to transmit a reconfiguration message to the relay terminal device, the reconfiguration message carrying configuration information of the EPS bearer set up by the processor. (See Claim 19, lines 1-16)
Regarding Claim 16 of the instant application Feng ‘335 discloses the apparatus, wherein the receiver is specifically configured to receive a Radio Resource Control (RRC) message sent by the relay terminal device, the RRC message carrying the bearer setup request; and 
the processor is specifically configured to transmit, through the transmission unit to the core network equipment according to the RRC message, application layer protocol signaling for requesting setup of a bearer for the remote terminal device. (See Claim 17)
Regarding Claim 18 of the instant application Feng ‘335 discloses the apparatus, wherein the bearer setup request carries a terminal device identifier of the remote terminal device. (See Claim 16, lines 1-3)

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,575,335, in view of ZTE et al (“On Connection Establishment Over PC5”), hereinafter ZTE NPL.

Regarding Claim 17 of the instant application Although Feng ‘335 discloses the apparatus as set forth above,
Feng ‘335 does not explicitly disclose “wherein the receiver is specifically configured to receive application layer protocol signaling sent by the core network equipment, the application layer protocol signaling carrying the bearer setup request”.
However, ZTE NPL discloses the apparatus, 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the receiver is specifically configured to receive application layer protocol signaling sent by the core network equipment, the application layer protocol signaling carrying the bearer setup request” as taught by ZTE NPL in the system of Feng ‘335 to provide solutions for issues on establishment of the communication link between the remote UE and the relay UE (see page 1, Section 1 Introduction, paragraph 1 of ZTE NPL).

Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,575,335, in view of Enomoto et al (US 2016/0044485 A1), hereinafter Enomoto.

Regarding Claim 19 of the instant application Feng ‘335 discloses the apparatus, wherein the bearer setup request is further configured to request setup of a Packet Data Network (PDN) connection for the remote terminal device. (See Claim 18, lines 1-4)

Feng ‘335 does not explicitly disclose “the processor is further configured to set up the PDN connection for the remote terminal device according to the bearer setup request”.
However, Enomoto discloses the apparatus,
wherein the bearer setup request is further configured to request setup of a Packet Data Network (PDN) connection for the remote terminal device (see Figure 14, step S1704 and paragraph 198 and 252; wherein the bearer setup request/(PDN request of step S1704) is further configured to request setup/establish of a Packet Data Network (PDN)/PDN connection/request for the remote terminal device/UE10a); 
the processor is further configured to set up the PDN connection for the remote terminal device according to the bearer setup request (see Figure 14, steps S1722, S1724, S1726, S1728 and S1730; the processor/(eNB contains a processor) is further configured to set up/(PDN setup step S1704) the PDN/PDN connection/connection for the remote terminal device/UE10a according to the bearer setup request/PDN request of step S1702).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the processor is further configured to set up the PDN connection for the remote terminal device according to the bearer setup request” as taught by Enomoto in the system of Feng ‘335 to provide a service that notifies a certain UE of the presence of the proximity UE, and a service that provides communication through the direct communication path between the UEs (see page 1, paragraph 9 of Enomoto). 
Regarding Claim 20 of the instant application Feng ‘335 discloses the apparatus, the transmitter is further configured to transmit configuration information of the PDN connection to the remote terminal device. (See Claim 18, lines 8-10)
Although Feng ‘335 discloses the transmitter is further configured to transmit configuration information of the PDN connection to the remote terminal device as set forth above,
Feng ‘335 does not explicitly disclose “the transmitter is further configured to transmit configuration information of the PDN connection to the relay terminal device”.
However, Enomoto discloses the apparatus,
the transmitter is further configured to transmit configuration information of the PDN connection to the relay terminal device (see Figure 14, step S1722 and paragraph 252; is further configured to transmit/transmits configuration information/(RRC connection reconfiguration notification) of the PDN/PDN connection/connection to the relay terminal device/UE10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the transmitter is further configured to transmit configuration information of the PDN connection to the relay terminal device” as taught by Enomoto in the system of Feng ‘335 to provide a service that notifies a certain UE of the presence of the proximity UE, and a service that provides communication through the direct communication path between the UEs (see page 1, paragraph 9 of Enomoto). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (US 2017/0142761 A1), hereinafter Zhang.

Regarding Claim 1, Zhang discloses a method for relay transmission, comprising:
transmitting (see Figure 16, steps 802-S803 and page 22, paragraphs 319; transmitting/send), by a relay terminal device (see Figure 16, step S802 and page 22, paragraphs 319-321; by a relay terminal device/R-UE), a bearer setup request to a core network equipment (see Figure 16, step S802-S803 and page 22, paragraphs 319-320; a bearer/bearer setup/setup request/(allocation request message) to a core network equipment/MME), the bearer setup request being configured to request setup of an Evolved Packet System (EPS) bearer for a remote terminal device (see Figure 16, step S803 and page 22, paragraphs 319-322 and 324; the bearer/bearer setup/setup request/(allocation request message) being configured to request/request setup/setup of an Evolved Packet System (EPS)/EPS bearer/bearer for a remote terminal device/TD); and 

(see Figure 16, step S805 and page 22, paragraphs 325-326; the reconfiguration/(RRC reconfiguration) message/message carrying/includes configuration information/(activate dedicated) of the EPS/EPS bearer/bearer set/sets up/up for the remote terminal device/TD), wherein the EPS bearer comprises a cellular data transmission channel between the access network equipment and the relay terminal device and a Device-to-Device (D2D) data transmission channel between the relay terminal device and the remote terminal device (see Figure 16 steps S804-S805 and page 22, paragraphs 323-326; wherein the EPS/EPS bearer/bearer comprises a cellular data transmission channel/(the cellular transmission is between R-UE and eNB) between the access network equipment/(eNB) and the relay terminal device/R-UE and a Device-to-Device (D2D) data transmission channel/(the D2D channel is between the TD and R-UE) between the relay terminal device/R-UE and the remote terminal device/TD).
Regarding Claim 8, Zhang discloses a relay terminal device, comprising: 
a transmitter (see Figure 2 and page 4, paragraph 58; a/a transmitter/unit 22), configured to transmit a bearer setup request to a core network equipment (see Figure 16, step S802-S803 and page 22, paragraphs 319-320; configured to transmit/send a 
a receiver (see Figure 2 and page 4, paragraph 58; a/a receiver/unit 23), configured to receive a reconfiguration message sent by an access network equipment (see Figure 16, step S805 and page 22, paragraphs 325-326; configured to receive/(send by eNB) a reconfiguration/(RRC reconfiguration) message/message sent by an access network equipment/eNB), the reconfiguration message carrying configuration information of the EPS bearer set up for the remote terminal device (see Figure 16, step S805 and page 22, paragraphs 325-326; the reconfiguration/(RRC reconfiguration) message/message carrying/includes configuration information/(activate dedicated) of the EPS/EPS bearer/bearer set/sets up/up for the remote terminal device/TD), wherein the EPS bearer comprises a cellular data transmission channel between the access network equipment and the relay terminal device and a Device-to-Device (D2D) data transmission channel between the relay terminal device and the remote terminal device (see Figure 16 steps S804-S805 and page 22, paragraphs 323-326; wherein the EPS/EPS bearer/bearer comprises a cellular data transmission channel/(the cellular transmission is between R-UE and eNB) between the access network equipment/(eNB) and the relay terminal device/R-UE and a Device-to-Device 
Regarding Claim 15, Zhang discloses an apparatus for relay transmission, comprising: 
a receiver (see Figure 1 and page 3, paragraph 41; a/a receiver/receiving unit 12), configured to receive a bearer setup request for requesting setup of an Evolved Packet System (EPS) bearer for a remote terminal device (see Figure 16, step S802-S803 and page 22, paragraphs 319-320; configured to receive/receives a bearer/bearer setup/allocation request/request for requesting/request setup of an Evolved Packet System (EPS)/EPS bearer/bearer for a remote terminal device/TD); 
a processor (see Figure 1 and page 3, paragraph 41; a/a processor/processing unit 11), configured to set up the EPS bearer for the remote terminal device according to the bearer setup request received by the receiving unit (see Figure 16, step S803 and page 22, paragraphs 319-322 and 324; configured to set/set up/up the EPS/EPS bearer/bearer for the remote terminal device/TD according to the bearer/bearer setup/(set up) request/request received/send by the/the receiving/receiving unit/unit 12), wherein the EPS bearer comprises a cellular data transmission channel between the access network equipment and a relay terminal device and a Device-to-Device (D2D) data transmission channel between the relay terminal device and the remote terminal device (see Figure 16 steps S804-S805 and page 22, paragraphs 323-326; wherein the EPS/EPS bearer/bearer comprises a cellular data transmission channel/(the cellular transmission is between R-UE and eNB) between the access network equipment/(eNB) and the relay terminal device/R-UE and a Device-to-Device (D2D) data transmission 
a transmitter (see Figure 1 and page 3, paragraph 41; a/a transmitter/sending unit 13), configured to transmit a reconfiguration message to the relay terminal device (see Figure 16, step S805 and page 22, paragraphs 325-326; configured to transmit/sent a reconfiguration/(RRC reconfiguration) message/message to the relay terminal device/R-UE), the reconfiguration message carrying configuration information of the EPS bearer set up by the processing unit (see Figure 1 and Figure 16, step S805 and page 3, paragraph 41 and page 22, paragraphs 325-326; the reconfiguration/(RRC reconfiguration) message/message carrying/includes configuration information/(activate dedicated) of the EPS/EPS bearer/bearer set/sets up/up by the/the processing/processing unit/unit 11).

Claims 2, 5, 9, 12, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of ZTE et al (“On Connection Establishment Over PC5”), hereinafter ZTE NPL.

Regarding Claim 2, Zhang discloses the method, before the transmitting (see Figure 16, steps 802-S803 and page 22, paragraphs 319; the transmitting/send), by the relay terminal device (see Figure 16, step S802 and page 22, paragraphs 319-321; by the relay terminal device/R-UE), the bearer setup request to the core network equipment (see Figure 16, step S802-S803 and page 22, paragraphs 319-320; the 
wherein the transmitting (see Figure 16, steps 802-S803 and page 22, paragraphs 319; wherein the transmitting/send), by the relay terminal device (see Figure 16, step S802 and page 22, paragraphs 319-321; by the relay terminal device/R-UE), the bearer setup request to the core network equipment (see Figure 16, step S802-S803 and page 22, paragraphs 319-320; the bearer/bearer setup/setup request/(allocation request message) to the core network equipment/MME) comprises:.
Although Zhang discloses the method as set forth above,
Zhang does not explicitly disclose “receiving, by the relay terminal device, a connection setup request from the remote terminal device, the connection setup request being configured to request setup of a D2D communication link between the relay terminal device and the remote terminal device” or “transmitting, by the relay terminal device, the bearer setup request to the core network equipment according to the connection setup request”.
However, ZTE NPL discloses the method, further comprising:
receiving (see Figure 3; receiving/relay UE receives a relay connection request), by the relay terminal device (see Figure 3; by the relay terminal device/relay UE), a connection setup request from the remote terminal device (see Figure 3; a connection/(relay connection) setup/setup request/request from the remote terminal device/remote UE), the connection setup request being configured to request setup of a D2D communication link between the relay terminal device and the remote terminal device (see Figure 3 and page 3, paragraph 1, lines 1-2; the connection/connection 
wherein the transmitting (see Figure 3 and page 3, paragraph 3, line 1; wherein the transmitting/relay UE transmits bearer resource allocation to the MME as shown in Figure 3), by the relay terminal device (see Figure 3; by the relay terminal device/relay UE), the bearer setup request to the core network equipment (see Figure 3; the bearer/bearer setup request/request to the core network equipment/MME) comprises: 
transmitting (see Figure 3 and page 3, paragraph 3, line 1; transmitting/sends), by the relay terminal device (see Figure 3 and page 3, paragraph 3, line 1; by the relay terminal device/relay UE), the bearer setup request to the core network equipment according to the connection setup request (see Figure 3 and page 3, paragraph 3; the bearer/bearer setup request/request to the core network equipment/MME according to the connection/connection setup request/request  Note: Section 2.1 discloses the D2D setup in detail).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “receiving, by the relay terminal device, a connection setup request from the remote terminal device, the connection setup request being configured to request setup of a D2D communication link between the relay terminal device and the remote terminal device” or “transmitting, by the relay terminal device, the bearer setup request to the core network equipment according to the connection setup request” as taught by ZTE NPL in the system of 
Regarding Claim 5, Although Zhang discloses the method as set forth above,
Zhang does not explicitly disclose “transmitting, by the relay terminal device, a Radio Resource Control (RRC) message to the access network equipment, the RRC message carrying the bearer setup request, such that the access network equipment transmits, to the core network equipment according to the RRC message, application layer protocol signaling for requesting setup of a bearer for the remote terminal device”.
However, ZTE NPL discloses the method, comprising:
transmitting (see Figure 3; transmitting/Figure 3 shows relay UE transmitting RRCConnectionRenconfiguration complete message to the eNB), by the relay terminal device (see Figure 3; by the relay terminal device/relay UE), a Radio Resource Control (RRC) message to the access network equipment (see Figure 3; a Radio Resource Control (RRC)/RRC message to the access network equipment/eNB), the RRC message carrying the bearer setup request (see Figure 3; the RRC/RRC message carrying the bearer/bearer setup/setup request), such that the access network equipment transmits (see Figure 3; such that the access network/eNB transmits/Figure 3 shows the eNB transmitting the ERAB to the MME), to the core network equipment according to the RRC message (see Figure 3; to the core network equipment/MME according to the RRC/RRC message), application layer protocol signaling for requesting setup of a bearer for the remote terminal device (see Figure 3; application layer protocol signaling/ERAB for requesting setup/setup of a bearer/bearer for the remote terminal 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “transmitting, by the relay terminal device, a Radio Resource Control (RRC) message to the access network equipment, the RRC message carrying the bearer setup request, such that the access network equipment transmits, to the core network equipment according to the RRC message, application layer protocol signaling for requesting setup of a bearer for the remote terminal device” as taught by ZTE NPL in the system of Zhang to provide solutions for issues on establishment of the communication link between the remote UE and the relay UE (see page 1, Section 1 Introduction, paragraph 1 of ZTE NPL).
Regarding Claim 9, Zhang discloses the relay terminal device, 
the transmitter (see Figure 1 and paragraph 41; the transmitter/sending unit 13) is specifically configured to transmit a bearer setup request to the core network equipment according to the connection setup request received by the receiver (see Figure 16, step S802-S803 and page 22, paragraphs 319-320; is specifically configured to transmit/send a bearer/bearer setup/setup request/(allocation request message) to the core network equipment/MME according to the connection setup/setup request/request received/received by the receiver/receiving unit 12).
Although Zhang discloses the relay terminal device as set forth above,
Zhang does not explicitly disclose “wherein the receiver is further configured to receive a connection setup request from the remote terminal device before the transmitter transmits the bearer setup request to the core network equipment, the 
However, ZTE NPL discloses the relay terminal device, 
wherein the receiver is further configured to receive a connection setup request from the remote terminal device (see Figure 3; wherein the receiver/(relay UE contains a receiver) is further configured to receive a connection/(relay connection) setup/setup request/request from the remote terminal device/remote UE) before the transmitter transmits the bearer setup request to the core network equipment (see Figure 3 and page 3, paragraph 3; before the transmitter/(relay UE has a transmitter) transmits/sends the bearer/bearer setup request/request to the core network equipment/MME), the connection setup request being configured to request setup of a D2D communication link between the relay terminal device and the remote terminal device (see Figure 3 and page 3, paragraph 1, lines 1-2; the connection/connection setup request/request being configured to request setup of a D2D/direct communication/communication link between the relay terminal device/(relay UE) and the remote terminal device/remote UE Note: “being” is functional language and has no patentable weight); and 
the transmitter is specifically configured to transmit a bearer setup request to the core network equipment according to the connection setup request received by the receiver (see Figure 3 and page 3, paragraph 3; the transmitter/(relay UE contains a transmitter) is specifically configured to transmit/sends a bearer/bearer setup request/request to the core network equipment/MME according to the connection/connection setup request/request received by the receiver/(relay UE contains a receiver) Note: Section 2.1 discloses the D2D setup in detail).

Regarding Claim 12, Although Zhang discloses the relay terminal device as set forth above,
Zhang does not explicitly disclose “wherein the transmission unit is specifically configured to transmit a Radio Resource Control (RRC) message to the access network equipment, the RRC message carrying the bearer setup request, such that the access network equipment transmits, to the core network equipment according to the RRC message, application layer protocol signaling for requesting setup of a bearer for the remote terminal device”.
However, ZTE NPL discloses the relay terminal device, comprising:
wherein the transmission unit (see Figure 3; wherein the transmission unit/relay UE contains a transmitter) is specifically configured to transmit a Radio Resource Control (RRC) message to the access network equipment (see Figure 3; is specifically configured to transmit/(Figure 3 shows relay UE transmitting RRCConnectionRenconfiguration complete message to the eNB) a Radio Resource 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the transmission unit is specifically configured to transmit a Radio Resource Control (RRC) message to the access network equipment, the RRC message carrying the bearer setup request, such that the access network equipment transmits, to the core network equipment according to the RRC message, application layer protocol signaling for requesting setup of a bearer for the remote terminal device” as taught by ZTE NPL in the system of Zhang to provide solutions for issues on establishment of the communication link between the remote UE and the relay UE (see page 1, Section 1 Introduction, paragraph 1 of ZTE NPL).
Regarding Claim 16, Although Zhang discloses the apparatus as set forth above,

However, ZTE NPL discloses the apparatus,
wherein the receiver (see Figure 3; wherein the receiver/eNB contains a receiver) is specifically configured to receive a Radio Resource Control (RRC) message sent by the relay terminal device (see Figure 3; is specifically configured to receive/(relay UE sends a RRCC Connection message to eNB) a Radio Resource Control (RRC)/RRC message sent by the relay terminal device/relay UE), the RRC message carrying the bearer setup request (see Figure 3; the RRC/RRC message carrying the bearer/bearer setup/setup request); and 
the processor (see Figure 3; the processor/eNB contains a processor) is specifically configured to transmit (see Figure 3; specifically configured to transmit/relay UE transmits a RRCConnection message to the eNB), through the transmission unit to the core network equipment according to the RRC message (see Figure 3; through the transmission unit/(eNB contains a transmitter) to the core network equipment/MME according to the RRC/RRC message), application layer protocol signaling for requesting setup of a bearer for the remote terminal device (see Figure 3; application layer protocol signaling/ERAB for requesting setup/setup of a bearer/bearer for the remote terminal 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the transmission unit is specifically configured to transmit a Radio Resource Control (RRC) message to the access network equipment, the RRC message carrying the bearer setup request, such that the access network equipment transmits, to the core network equipment according to the RRC message, application layer protocol signaling for requesting setup of a bearer for the remote terminal device” as taught by ZTE NPL in the system of Zhang to provide solutions for issues on establishment of the communication link between the remote UE and the relay UE (see page 1, Section 1 Introduction, paragraph 1 of ZTE NPL).
Regarding Claim 17, Although Zhang discloses the apparatus as set forth above,
Zhang does not explicitly disclose “wherein the receiver is specifically configured to receive application layer protocol signaling sent by the core network equipment, the application layer protocol signaling carrying the bearer setup request”.
However, ZTE NPL discloses the apparatus, 
wherein the receiver (see Figure 3; wherein the receiver/eNB contains a receiver) is specifically configured to receive application layer protocol signaling sent by the core network equipment (see Figure 3; is specifically configured to receive/(MME receives ERAB setup from relay UE) application layer protocol signaling/ERAB sent/(relay UE sends ERAB setup to the MME) by the core network equipment/MME), the application 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the receiver is specifically configured to receive application layer protocol signaling sent by the core network equipment, the application layer protocol signaling carrying the bearer setup request” as taught by ZTE NPL in the system of Zhang to provide solutions for issues on establishment of the communication link between the remote UE and the relay UE (see page 1, Section 1 Introduction, paragraph 1 of ZTE NPL).

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Rohit et al (US 2013/0258941 A1), hereinafter Rohit.

Regarding Claim 3, Although Zhang discloses the method as set forth above,
Zhang does not explicitly disclose “transmitting, by the relay terminal device, a Non Access Stratum (NAS) message to the core network equipment, the NAS message responding to the bearer setup request”.
However, Rohit discloses the method, comprising:
transmitting (see Figure 5, step 4 and page 4, paragraph 44, line 1; transmitting/transmitted), by the relay terminal device (see Figure 5, step 4 and page 4, paragraph 44, line 1; by the relay terminal device/RN 10), a Non Access Stratum (NAS) message to the core network equipment (see Figure 5, step 4 and page 4, paragraph 44; a Non Access Stratum (NAS)/NAS message/msg to the core network 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “transmitting, by the relay terminal device, a Non Access Stratum (NAS) message to the core network equipment, the NAS message responding to the bearer setup request” as taught by Rohit in the system of Zhang in order to provide better qualities of service and wider communication ranges between wireless nodes (see page 1, paragraph 2, lines 1-2 of Rohit).
Regarding Claim 10, Although Zhang discloses the relay terminal device as set forth above,
Zhang does not explicitly disclose “wherein the transmitter is specifically configured to transmit a Non Access Stratum (NAS) message to the core network equipment, the NAS message responding to the bearer setup request”.
However, Rohit discloses the relay terminal device (see Figure 5 and page 4, paragraph 42; the relay terminal device/RN 10), wherein the transmitter (see Figure 5 and page 4, paragraph 42; wherein the transmitter/RN 10 contains a transmitter) is specifically configured to transmit a Non Access Stratum (NAS) message to the core network equipment, the NAS message responding to the bearer setup request (see Figure 5, step 4 and page 4, paragraph 44; is specifically configured to transmit/transmitted a Non Access Stratum (NAS)/NAS message/msg to the core network equipment/MME_UE 101b), the NAS message responding to the bearer setup 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the transmitter is specifically configured to transmit a Non Access Stratum (NAS) message to the core network equipment, the NAS message responding to the bearer setup request” as taught by Rohit in the system of Zhang in order to provide better qualities of service and wider communication ranges between wireless nodes (see page 1, paragraph 2, lines 1-2 of Rohit).

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Deng and further in view of Enomoto.

Regarding Claim 4, Although Zhang discloses the apparatus as set forth above,
Zhang does not explicitly disclose “wherein the bearer setup request carries a terminal device identifier of the remote terminal device” or “the application layer protocol signaling carrying the terminal device identifier of the remote terminal device”.
However, Deng discloses a method for relay transmission, comprising:
wherein the bearer setup request carries a terminal device identifier of the remote terminal device (see Figure 3, step 4 and page 7, paragraph 192; wherein the bearer setup request/(NAS message which includes the ID of the remote UE) carries a terminal device identifier/ID of the remote terminal device/remote UE),

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the bearer setup request carries a terminal device identifier of the remote terminal device” or “the application layer protocol signaling carrying the terminal device identifier of the remote terminal device” as taught by Deng in the system of Zhang to improve data transmission efficiency (see page 1, paragraph 3, lines 1-2 of Deng).
Although the combination of Zhang and Deng discloses the method as set forth above,
The combination of Zhang and Deng does not explicitly disclose “the EPS bearer is set up by the core network equipment transmitting application layer protocol signaling to the access network equipment”.
However, Enomoto discloses the method,
the EPS bearer is set up by the core network equipment transmitting application layer protocol signaling to the access network equipment (see Figure 14, step S1720 and paragraph 379; the EPS bearer/bearer is set up by the core network equipment/MME transmitting application layer protocol signaling/(bearer configuration/PDN connection permission notification) to the access network equipment/eNB).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the EPS bearer is set 
Regarding Claim 11, Although Zhang discloses the relay terminal device as set forth above,
Zhang does not explicitly disclose “wherein the bearer setup request carries a terminal device identifier of the remote terminal device” or “the application layer protocol signaling carrying the terminal device identifier of the remote terminal device”.
However, Deng discloses the relay terminal device, 
wherein the bearer setup request carries a terminal device identifier of the remote terminal device (see Figure 3, step 4 and page 7, paragraph 192; wherein the bearer setup request/(NAS message which includes the ID of the remote UE) carries a terminal device identifier/ID of the remote terminal device/remote UE),
the application layer protocol signaling carrying the terminal device identifier of the remote terminal device (see Figure 3, step 14 and page 7, paragraph 203; Dedicated bearer establishment including QoS of a bearer and TFT of the remote UE).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the bearer setup request carries a terminal device identifier of the remote terminal device” or “the application layer protocol signaling carrying the terminal device identifier of the remote 
Although the combination of Zhang and Deng discloses the relay terminal device as set forth above,
The combination of Zhang and Deng does not explicitly disclose “the EPS bearer is set up by the core network equipment transmitting application layer protocol signaling to the access network equipment”.
However, Enomoto discloses the relay terminal device,
wherein the EPS bearer is set up by the core network equipment transmitting application layer protocol signaling to the access network equipment (see Figure 14, step S1720 and paragraph 379; the EPS bearer/bearer is set up by the core network equipment/MME transmitting application layer protocol signaling/(bearer configuration/PDN connection permission notification) to the access network equipment/eNB).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the EPS bearer is set up by the core network equipment transmitting application layer protocol signaling to the access network equipment” as taught by Enomoto in the combined system of Zhang and Deng to provide a service that notifies a certain UE of the presence of the proximity UE, and a service that provides communication through the direct communication path between the UEs (see page 1, paragraph 9 of Enomoto). 

Claims 6, 13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Enomoto.

Regarding Claim 6, Although Zhang discloses the method as set forth above,
Zhang does not explicitly disclose “wherein the bearer setup request is further configured to request setup of a Packet Data Network (PDN) connection for the remote terminal device” or “the reconfiguration message further carries configuration information of the PDN connection set up for the remote terminal device”.
However, Enomoto discloses the method,
wherein the bearer setup request is further configured to request setup of a Packet Data Network (PDN) connection for the remote terminal device (see Figure 14, step S1704 and paragraph 198 and 252; wherein the bearer setup request/(PDN request of step S1702) is further configured to request setup/establish of a Packet Data Network (PDN)/PDN connection/request for the remote terminal device/UE10a); 
the reconfiguration message further carries configuration information of the PDN connection set up for the remote terminal device (see Figure 14, steps S1720-S1722 and paragraph 252; the reconfiguration/reconfiguration message/notification further carries configuration information/(contact list, Prose indicator) of the PDN/PDN connection/connection set up for the remote terminal device/UE 10a).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the bearer setup request is further configured to request setup of a Packet Data Network (PDN) connection for the remote terminal device” or “the reconfiguration message further 
Regarding Claim 13, Although Zhang discloses the relay terminal device as set forth above,
Zhang does not explicitly disclose “wherein the bearer setup request is further configured to request setup of a Packet Data Network (PDN) connection for the remote terminal device; and the reconfiguration message further carries configuration information of the PDN connection set up for the remote terminal device”.
However, Enomoto discloses the relay terminal device,
wherein the bearer setup request is further configured to request setup of a Packet Data Network (PDN) connection for the remote terminal device (see Figure 14, step S1704 and paragraph 198 and 252; wherein the bearer setup request/(PDN request of step S1702) is further configured to request setup/establish of a Packet Data Network (PDN)/PDN connection/request for the remote terminal device/UE10a); 
the reconfiguration message further carries configuration information of the PDN connection set up for the remote terminal device (see Figure 14, steps S1720-S1722 and paragraph 252; the reconfiguration/reconfiguration message/notification further carries configuration information/(contact list, Prose indicator) of the PDN/PDN connection/connection set up for the remote terminal device/UE 10a).

Regarding Claim 19, Although Zhang discloses the apparatus as set forth above,
Zhang does not explicitly disclose “wherein the bearer setup request is further configured to request setup of a Packet Data Network (PDN) connection for the remote terminal device” or “the processor is further configured to set up the PDN connection for the remote terminal device according to the bearer setup request”.
However, Enomoto discloses the apparatus,
wherein the bearer setup request is further configured to request setup of a Packet Data Network (PDN) connection for the remote terminal device (see Figure 14, step S1704 and paragraph 198 and 252; wherein the bearer setup request/(PDN request of step S1704) is further configured to request setup/establish of a Packet Data Network (PDN)/PDN connection/request for the remote terminal device/UE10a); 
the processor is further configured to set up the PDN connection for the remote terminal device according to the bearer setup request (see Figure 14, steps S1722, 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the bearer setup request is further configured to request setup of a Packet Data Network (PDN) connection for the remote terminal device” or “the processor is further configured to set up the PDN connection for the remote terminal device according to the bearer setup request” as taught by Enomoto in the system of Zhang to provide a service that notifies a certain UE of the presence of the proximity UE, and a service that provides communication through the direct communication path between the UEs (see page 1, paragraph 9 of Enomoto). 
Regarding Claim 20, Although Zhang discloses the apparatus as set forth above,
Zhang does not explicitly disclose “the transmitter is further configured to transmit configuration information of the PDN connection to the relay terminal device”.
However, Enomoto discloses the apparatus,
the transmitter is further configured to transmit configuration information of the PDN connection to the relay terminal device (see Figure 14, step S1722 and paragraph 252; is further configured to transmit/transmits configuration information/(RRC connection reconfiguration notification) of the PDN/PDN connection/connection to the relay terminal device/UE10).
. 

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Enomoto and further in view of Kim et al (“Method For Context Handling of Remote UE”), hereinafter Kim [provisional 62/215,044 of US 2018/0234942 A1].

Regarding Claim 7, Although the combination of Zhang and Enomoto discloses the method as set forth above,
The combination of Zhang and Enomoto does not explicitly disclose “transmitting, by the relay terminal device, the configuration information of the PDN connection to the remote terminal device”.
However, Kim discloses the method, wherein the method further comprises: 
transmitting, by the relay terminal device, the configuration information of the PDN connection to the remote terminal device (see pages 12-13, Section 5.4.4 Direct Communication via ProSe UE-to-Network Relay 5.4.4.1 General and step 5; the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “transmitting, by the relay terminal device, the configuration information of the PDN connection to the remote terminal device” as taught by Kim in the combined system of Zhang and Enomoto for reducing unnecessary signaling (see Section 2.1 Purpose of the Invention (Disclosure), line 1 of Kim).
Regarding Claim 14, Although the combination of Zhang and Enomoto discloses the relay terminal device as set forth above,
The combination of Zhang and Enomoto does not explicitly disclose “wherein the transmitter is further configured to transmit the configuration information of the PDN connection to the remote terminal device”.
However, Kim discloses the relay terminal device,
wherein the transmitter is further configured to transmit the configuration information of the PDN connection to the remote terminal device (see pages 12-13, Section 5.4.4 Direct Communication via ProSe UE-to-Network Relay 5.4.4.1 General and step 5; wherein the transmitter/(relay UE contains a transmitter) is further configured to transmit/towards the configuration information/(assigned IPv6 prefix) of the PDN/PDN connection/connection to the remote terminal device/remote UE).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the transmitter is further configured to transmit the configuration information of the PDN .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Deng.

Regarding Claim 18, Although Zhang discloses the apparatus as set forth above,
Zhang does not explicitly disclose “wherein the bearer setup request carries a terminal device identifier of the remote terminal device”.
However, Deng discloses a method for relay transmission, comprising:
wherein the bearer setup request carries a terminal device identifier of the remote terminal device (see Figure 3, step 4 and page 7, paragraph 192; wherein the bearer setup request/(NAS message which includes the ID of the remote UE) carries a terminal device identifier/ID of the remote terminal device/remote UE).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the bearer setup request carries a terminal device identifier of the remote terminal device” as taught by Deng in the system of Zhang to improve data transmission efficiency (see page 1, paragraph 3, lines 1-2 of Deng).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sheng et al (US2016/0212721 A1) discloses Method and Apparatus for Selecting Synchronization Signal Source for Sidelink Communications.  Specifically, page 19, Table 9, Section 4.6.4.3 Identification for ProSe UE-to-Network Relay discovery and selection
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385.  The examiner can normally be reached on M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469